Citation Nr: 0115382	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome (CTS) of the right wrist 
(major).

2.  Entitlement to service connection for a corneal abrasion 
(claimed as an eye condition).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
June 1998.

The current appeal arose from a February 1999 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO, in pertinent part, 
granted service connection for carpal tunnel syndrome right 
(major) (claimed as wrist condition) and assigned a 10 
percent evaluation effective July 1, 1998; service connection 
for a corneal abrasion and tinnitus was denied.

In addition, the RO granted service connection for 
osteoarthritis with mild spondylosis at C5-C6 and C6-C7 with 
an evaluation of 10 percent, tinea pedis with an evaluation 
of 10 percent, arteriosclerotic heart disease with angina and 
hypertension with an evaluation of 30 percent, diabetes 
mellitus with an evaluation of 20 percent and assigned a zero 
percent evaluation for each of the following: hepatitis; 
residuals of a right knee injury; erectile dysfunction; 
residuals laceration right hand scar; and residuals of a cold 
injury to the right hand.  Service connection for CTS left 
(minor), right hip injury, a back condition, bilateral 
sensorineural hearing loss and bilateral pes planus was 
denied.  There was no appeal perfected as to these issues.

In his notice of disagreement and at his personal hearing, 
the veteran raised an informal claim for entitlement to 
service connection for an eye disorder as secondary to his 
service-connected diabetes mellitus and hypertension.  This 
issue has been neither procedurally prepared nor certified 
for appellate review, and is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

In October 2000 the RO denied the veteran's claims for 
increased evaluations for arteriosclerotic heart disease with 
angina and hypertension and diabetes mellitus.  There has 
been no notice of disagreement filed as to  these issues and 
they are not before the Board of Veterans' Appeals (Board) 
for appellate consideration.

The veteran provided oral testimony at a personal hearing 
before the undersigned Member of the Board in April 2001, a 
transcript of which has been associated with the claims file.  
Additional evidence was submitted at the hearing before the 
Board; the veteran has waived initial review of the 
additional information by the RO.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for CTS of the right wrist and service 
connection for tinnitus are addressed in the remand portion 
of this decision.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  The probative evidence of record does not show that the 
veteran has a current corneal abrasion disorder.


CONCLUSION OF LAW

A corneal abrasion (claimed as an eye condition) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that during 
service in December 1980 the veteran complained of pain in 
his eye in the cold.  There was no treatment or diagnosis 
rendered.  Service medical records in March 1988 show he 
sustained a corneal abrasion of the right eye.  His eye was 
treated and it was recommended that he return in twenty-four 
hours for a follow-up.  The follow-up examination reveals 
that he was feeling better.  His visual acuity was 20/15.  He 
was diagnosed with corneal abrasion healed.  At the time of 
his discharge examination in December 1997 the veteran's 
uncorrected visual acuity was 20/25 bilaterally and 20/20 
corrected bilaterally.  There was no eye disorder noted.

Upon VA eye examination in September 1998 the veteran had no 
complaints of pain, incapacitation or visual symptoms.  He 
was not under any ophthalmologic treatment at that time.  His 
uncorrected and corrected visual acuity was 20/20 
bilaterally.  The examiner diagnosed no visual or eye 
disorder.

At his personal hearing, the veteran stated that upon his 
initial evaluation he referred to blurred vision as the 
primary concern with his eye and the claim referred to the 
abrasion he sustained.  Notwithstanding the corneal abrasion, 
he indicated that he was filing a claim for a vision problem 
as a result of his diabetes condition.  Tr., pp. 7, 11.  He 
stated that the corneal abrasion happened and he could not 
determine whether it was related to the problems he was 
having with his eyes.  Tr., pp. 11-12.
Criteria
Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  


Analysis

Duty to Assist

As indicated above, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  The veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the rating decision and the Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO specifically noted the 
requirements for prevailing on a claim for service 
connection.  While such requirements were given in the 
context of the requirements for well-grounding a claim, the 
Board notes that the basic requirements (the three-part test) 
for service connection are essentially the same as those for 
well-grounding a claim for service connection.  See Hickson, 
supra.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  In this regard, the 
veteran's service medical records are on file, he was 
afforded a VA examination in September 1998, and he proffered 
testimony at a hearing before the undersigned Member of the 
Board. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In reaching this 
determination, the Board has considered the fact that the law 
with respect to the duty to assist has been significantly 
changed since the most recent Supplemental Statement of the 
Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Service Connection for Corneal Abrasion

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for a 
corneal abrasion (claimed as eye condition).  

While the service medical records document a diagnosis of a 
corneal abrasion, such documents also show that on follow-up 
examination the day after the incident, the corneal abrasion 
was healed and there are no subsequent service records of 
additional treatment for a corneal abrasion.  Moreover, on 
post-service VA examination, the veteran had no complaints 
regarding his eye or vision.  His eye examination was 
unremarkable and there was no diagnosis of a chronic eye or 
visual disorder.

Because the veteran has failed to establish proof of a 
current corneal abrasion (claimed as an eye condition), 
diagnosis or disability, the Board finds that his claim of 
entitlement to service connection for corneal abrasion 
(claimed as an eye condition) must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a corneal abrasion.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a corneal abrasion 
(claimed as an eye condition) is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As referenced above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist n the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas, supra.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard, supra; VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The RO has evaluated the veteran's disability of CTS of the 
right wrist (major) at 10 percent under diagnostic codes 8599 
- 8515 which involves diseases of the peripheral nerves.  The 
current 10 percent evaluation granted by the RO contemplates 
incomplete mild paralysis of the median nerve (major) under 
Diagnostic Code 8515; 30 percent may be assigned for 
incomplete moderate paralysis of the median nerve (major); a 
maximum evaluation of 50 percent may be assigned for 
incomplete severe paralysis of the median nerve (major) and a 
maximum evaluation of 70 percent may be assigned for complete 
paralysis of the median nerve (major).  While the diagnostic 
codes under which the veteran's CTS is evaluated contemplates 
limitation of motion, the Board notes that the September 1998 
VA examiner merely recorded that there is moderate loss of 
function due to pain. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds that the September 
1998 VA examination does not adequately address or portray 
functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.  The examination is 
also somewhat out of date as the veteran has testified that 
he has had to change jobs due to the CTS since the 
examination.

Moreover, during the hearing held before the undersigned the 
veteran testified that he had to change jobs because of his 
CTS, and that a representative of the VA hospital suggested 
that he leave his job because of problems with CTS and enroll 
in the VA vocational rehabilitation program.  The records 
indicate that the veteran participated in the VA vocational 
rehabilitation program and those records are not currently 
associated with the claims file. 



Further, tinnitus is reported on the in-service retirement 
examination dated in December 1997.  However, service medical 
records dated prior to the December 1997 examination, show no 
complaints, treatment or diagnosis of tinnitus.  Tinnitus is 
shown on VA examination in September 1998.  However, the 
examiner offers no opinion as to the etiology of the 
veteran's tinnitus, and there is little discussion of the 
history of the claimed disorder.  Therefore, a remand is 
required for a VA examination that specifically addresses the 
current nature, history, and etiology of the veteran's 
tinnitus.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(d)).  

Furthermore, the Board's review of the evidentiary record 
discloses that the examiner who conducted the September 1998 
VA audio examination recorded on the examination report that 
the veteran's claims file was not available for review in 
conjunction with the examination. 

The fact that the September 1998 examination was conducted 
without access to the veteran's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2000).  ("It is...essential both in 
the examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  (emphasis 
added)).  Accordingly, further development is warranted.

The Board is of the opinion that association with the claims 
file of contemporaneous, comprehensive VA examinations and 
any accumulated treatment records would materially assist in 
the adjudication of the claimant's appeal, as well as satisfy 
the statutory duty to assist the veteran in the development 
of his case under the new law.



Accordingly, the case is remanded to the RO for additional 
actions as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his CTS disability and 
tinnitus disorder.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

The RO should obtain from VA the 
veteran's VA vocational rehabilitation 
files, including all counseling records 
and such files should be associated with 
the claims folder for the duration of the 
appeal. 

2.  If the RO is unable to obtain any of 
the relevant records sought it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
schedule the veteran for VA special 
orthopedic and neurological examinations 
by an orthopedic surgeon and a 
neurologist or other appropriate 
available medical specialists including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected CTS of the right wrist 
disability.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.124a (2000), and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination.  The examiners must annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  The 
examiners should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-connected 
CTS of the right wrist in light of 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124.  It 
is requested that the examiners provide 
explicit responses to the following 
questions:
(a) Does the service-connected CTS of the 
right wrist involve only the nerves, or 
does it also involve the muscles and 
joint structure?

(b) Does the service-connected CTS of the 
right wrist cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners should comment 
on the severity of these manifestations 
on the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners must 
so state.

(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to CTS of the 
right wrist, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the right wrist disability.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by CTS of the right wrist, and 
if such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected CTS of the right 
wrist.  If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, the 
examiners should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  The RO should schedule the veteran 
for a VA examination by an 
otolaryngologist or other appropriate ear 
specialist, including on a fee basis if 
necessary, to ascertain the nature and 
etiology of the veteran's claimed 
tinnitus.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
particularly with respect to tinnitus, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
tinnitus disability?

(b) If so, is it at least as likely as not 
that the current tinnitus disability 
was incurred during the veteran's 
military service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  




5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA 
of 2000, Pub. L., No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
comment in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an initial evaluation in excess of 10 
percent for CTS of the right wrist 
(major) and service connection for 
tinnitus.  In so doing, regarding CTS of 
the right wrist, the RO should document 
its consideration of the applicability of 
the criteria under 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (2000) and 
Fenderson v. West, 12 Vet. App. 119 
(1999) referable to initial grants of 
service connection and the "staging" of 
ratings, as warranted.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).  
Moreover, the governing regulation provides that failure to 
report without good cause shown for a scheduled VA 
examination(s) in conjunction with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 Vet. App. 566 
(1991). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



